Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on October 30, 2020 in response to the Office Action of August 28, 2020 is acknowledged and has been entered. Claims 1, 2, 9, 11, 12, 17 and 19 have been amended. Claims 1-20 are pending and under examination in this Office Action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 02, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The objections to the specification are now withdrawn in view of the claim amendment.
The claim rejection to claim 17 is now withdrawn in view of the claim amendment.
The claim rejections under 35 U.S.C. 112 to claims 2, 9, 12 and 19 are now withdrawn in view of the claim amendment.
Applicant's arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The previous claim rejections under 35 U.S.C. 103 to claims 1-20 are now withdrawn in view of the claim amendments. However, upon further consideration in view of the amendments, new grounds of rejection are now made. See the rejection section for details.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (U.S. Pub. No. US 2005/0254775 A1), herein referred to as Hamilton, in view of van Duyne et al. (U.S. Patent No. US 6,859,784 B1), herein referred to as van Duyne, and in further view of West (U.S. Pub. No. US 2007/0209010 A1).
In regard to claim 1, Hamilton teaches a method for an advanced user experience study (“... The present invention is an automated system and method for conducting a usability test ...” - para. [0018]) comprising: 
	enabling recording on a device (e.g. enabling various recording capabilities on a recorder source or user computer; FIG. 1; FIG. 2; FIG. 4; “... the computer hardware consists of a recorder source or user computer 50, a remote viewer computer 52, and a project manager computer 54, with each connected to one another over a network connection 56 ...” - para.
; 
	Hamilton does not explicitly teach, but van Duyne teaches providing a participant at least one survey question (Examiner notes that the Specification recites survey questions to be used to screen the study participants or conduct the study. By consideration of the claimed subject matter and for examination purpose, this limitation is considered to screen the study participants; FIG. 4; “... A research project includes a questionnaire ... the questions are of the form of index questions and benchmark questions ...” - col. 4, ll. 40-44; “... Benchmark questions gather information about the participant. Benchmarks can be used as screening factors to determine which candidates should be selected to be participants in a particular research project ... the responses to the benchmark questions can be used to screen in (or out) participants ...” - col. 5, ll. 16-40; “... If pre-screening is required, then a screening questionnaire is retrieved and presented to the candidate (416). The pre-screen results are evaluated (if any) (418) ...” - col. 12, ll. 16-31); 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hamilton in view of van Duyne in order to incorporate a method to screen the qualified usability research participants with a questionnaire as disclosed by van Duyne. One of ordinary skilled in the art would have been motivated because the arts from Hamilton and van Duyne disclose the features of usability testing for products. Such incorporation would fine tune the research, minimize the length of the research and ensure the highest quality (van Duyne, col. 2, ll. 56-67 and col. 5, ll. 16-40).
	Hamilton further teaches providing the participant a task (e.g. asking the participant to perform the task of purchasing from a web site; “... A usability researcher is conducting a study to determine how many actions a user must take in order to complete the checkout process on an e-commerce Web site. The researcher meets with a user and asks them to perform the task of purchasing a software license from the site ...” - para. [0164]); 
	recording the participant (FIG. 1; FIG. 2; FIG. 4; FIG. 5; “... In Step 107, the recording begins ...” - para. [0086]; “... Once the recording begins, proceed to Step 108 where the user performs the usability test ...” - para. [0087]; “... Recorder is installed and running on the recorder computer 50 that the user interacts with, recording everything that happens, including video of the screen, video of the user, and all the system events (i.e., mouse clicks, keyboard entry, Web page changes, window/dialog events, and text that appears onscreen.) ...” - para.
[0164]); 
	redirecting the participant to a starting URL (e.g. directing the participant to the URL of the company's purchasing web page; “... The researcher meets with a user and asks them to perform the task of purchasing a software license from the site ...” - para. [0164]); 
	Hamilton in view of van Duyne do not explicitly teach, but West teaches receiving an interruption trigger (e.g. receiving a task failure input from the test participant; FIG. 7; “… FIG. 7 is a flow diagram depicting an example method 130 for testing the usability of a software application … At decision step 136, if the task is successfully completed, then the method proceeds to step 138. Else, if the task cannot be completed by the test participant, then the method proceeds to step 140 …” – para. [0022]; “… If the test participant is unable to complete the assigned task, then a task failure input (e.g., an ‘I quit’ button) is entered at step 140 …” – para. [0024]); 
	interrupting the user experience study (e.g. stopping time measurement for completing the task – para. [0024]) to ask the participant a question, redirect the participant to a parallel study, or request an activity from the participant (e.g. presenting the step-by-step instructions to the participant and inquiring the participant to input the steps of causing difficulty; FIG. 7; “… The task failure input causes the method to stop measuring the amount of time taken on the task (e.g., by recording a second time stamp), and step-by-step instructions for completing the task are presented to the participant at step 144 … After reviewing the step-by-step instructions, the test participant inputs one or more comments at step 146 to indicate which one or more steps in the task caused the difficulty. At step 148, the test participant closes the additional window with the step-by-step instructions, and the method proceeds to step 150 …” – para. [0024]); and …
	Hamilton further teaches terminating the recording when the participant reaches a validation condition (e.g. stopping the recording when the participant completes the task of purchasing a software license as exemplified in Example #2; FIG. 2; FIG. 4; FIG. 5; “... The stop 4a, provides a manual stop option 176, an event based option 178, a time based option 180, and a duration based option 182 ...” - para. [0067]; “... When the usability test is completed, proceed to Step 109 to stop the recording ...” - para. [0090]; “... After the user completes the task, the researcher saves the recording file created by Recorder ...” - para. [0165]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hamilton in view of van Duyne and further in view of West in order to incorporate a method to take one or more inputs via the test interface to determine if the task was performed successfully as disclosed by West. One of ordinary skilled in the art would have been motivated because the arts from Hamilton, van Duyne and West disclose the features of usability testing for products. Such incorporation would make performance measurements to identify problem areas in the product user interface or task workflow and recommend for usability improvements (West, para. [0002]).
In regard to claim 2, Hamilton teaches wherein the device includes a desktop computer (e.g. user computer – para. [0052]), a laptop computer, a mobile device, a smartwatch, or smart glasses (FIG. 1; “... the computer hardware consists of a recorder source or user computer 50, a remote viewer computer 52, and a project manager computer 54, with each connected to one another over a network connection 56 ...” - para. [0052]).
In regard to claim 3, Hamilton teaches further comprising confirming that the device (e.g. the recorder source or user computer – para. [0052]) is capable of audio and video recording (e.g. the components of the recorder source or user computer enabling the audio and video recording; FIG. 1; “... The recorder source or user computer 50 consists of a central 
In regard to claim 4, Hamilton does not explicitly teach, but van Duyne teaches further comprising disqualifying the participant based upon answers to one of the at least one survey question (e.g. screening out the participant based on the responses to screening questionnaire; “... A research project includes a questionnaire ... the questions are of the form of index questions and benchmark questions ...” - col. 4, ll. 40-44; “... Benchmark questions gather information about the participant. Benchmarks can be used as screening factors to determine which candidates should be selected to be participants in a particular research project ... the responses to the benchmark questions can be used to screen in (or out) participants ...” - col. 5, ll. 16-40; “... If pre-screening is required, then a screening questionnaire is retrieved and presented to the candidate (416). The pre-screen results are evaluated (if any) (418) ... If the candidate does not pass then the candidate is not selected to participate and the research gathering terminates for this candidate (430) ...” - col. 12, ll. 16-31).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hamilton in view of van Duyne in order to incorporate a method to screen the qualified usability research participants with a questionnaire as disclosed by van Duyne. One of ordinary skilled in the art would have been motivated because the arts from Hamilton and van Duyne disclose the features of usability testing for products. Such 
In regard to claim 5, Hamilton teaches wherein the task is a navigation task (e.g. the task of navigating the web site to purchase product; “... A usability researcher is conducting a study to determine how many actions a user must take in order to complete the checkout process on an e-commerce Web site. The researcher meets with a user and asks them to perform the task of purchasing a software license from the site ...” - para. [0164]).
In regard to claim 7, Hamilton teaches wherein the task is finding an end URL (e.g. the task of reaching to the receipt page/successful checkout URL; “... The following is an example of the combination of the event and text search function to analyze the recording results and draw conclusions relating to an evaluation of the e-commerce portion of a company's web site that promises an easy online purchase and checkout process. The goal is to find out: (1) the amount of time it takes the participant to get to the receipt page (time on task), (2) the number of web pages (and their URLs) the participant goes through to get to the receipt page ...” – para [0157]).
In regard to claim 8, Hamilton teaches wherein the validation condition includes either a success indicator (e.g. the user successfully purchasing a software license from the web site – para. [0165]), a failure indicator or abandonment by the participant (“... A usability researcher is conducting a study to determine how many actions a user must take in order to complete the checkout process on an e-commerce Web site. The researcher meets with a user and asks them to perform the task of purchasing a software license from the site ...” - para. [0164]; “... After 
In regard to claim 9, Hamilton teaches wherein the success indicator includes at least one of arriving at a particular URL (e.g. arriving at the URL indicating successful purchasing such as the receipt page – para. [0164] and [0165]), arriving at a URL including a keyword, answering a success question or a timer (“... A usability researcher is conducting a study to determine how many actions a user must take in order to complete the checkout process on an e-commerce Web site. The researcher meets with a user and asks them to perform the task of purchasing a software license from the site ...” - para. [0164]; “... After the user completes the task, the researcher saves the recording file created by Recorder ...” - para. [0165]).
In regard to claim 10, Hamilton teaches further comprising filtering … the recording by the validation condition (e.g. searching and analyzing the recording by completion of the purchase; FIG. 3; “... In Step 124, the analysis of the recordings begins. The recordings may be searched and viewed, sections of the recordings that are of particular interest may be marked, and segments of the recordings may be isolated ...” - para. [0139]; “... In Step 125, the recordings may be searched and viewed as illustrated in the Search pane 324 of FIG. 9. A clearer depiction of the Search pane 324 is illustrated in FIG. 11 ...” - para. [0140]; “... In order to find out the details about how many actions and how long the task took for each user, the researcher will use Manager's search functionality. The researcher's goals are to determine: 1. How many Web pages a user viewed in order to complete the purchase 2. How long it took the user to complete the purchase 3. How many mouse clicks were required to complete the purchase ...” - para. [0166], [0167], [0168], [0169] and [0170]).
	Hamilton does not explicitly teach, but van Duyne teaches filtering answers to the at least one survey question (e.g. screening in or out the participant based on the responses to screening questionnaire; “... A research project includes a questionnaire ... the questions are of the form of index questions and benchmark questions ...” - col. 4, ll. 40-44; “... Benchmark questions gather information about the participant. Benchmarks can be used as screening factors to determine which candidates should be selected to be participants in a particular research project ... the responses to the benchmark questions can be used to screen in (or out) participants ...” - col. 5, ll. 16-40) and …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hamilton in view of van Duyne in order to incorporate a method to screen the qualified usability research participants with a questionnaire as disclosed by van Duyne. One of ordinary skilled in the art would have been motivated because the arts from Hamilton and van Duyne disclose the features of usability testing for products. Such incorporation would fine tune the research, minimize the length of the research and ensure the highest quality (van Duyne, col. 2, lines 56-67 and col. 5, lines 16-40).
In regard to claim 11, Hamilton teaches a system for an advanced user experience study (“... The present invention is an automated system and method for conducting a usability test ...” - para. [0018]) comprising: 
	a device for enabling recording (e.g. a recorder source or user computer for enabling various recording capabilities; FIG. 1; FIG. 2; FIG. 4; “... the computer hardware consists of a recorder source or user computer 50, a remote viewer computer 52, and a project manager computer 54, with each connected to one another over a network connection 56 ...” - para. ; 
	Hamilton does not explicitly teach, but van Duyne teaches a study administrator (e.g. the researcher or the customer of the research tool creating the research project - col. 10, ll. 32-47) for providing a participant at least one survey question (Examiner notes that the Specification recites survey questions to be used to screen the study participants or conduct the study. By consideration of the claimed subject matter and for examination purpose, this limitation is considered to screen the study participants; FIG. 4; “... A research project includes a questionnaire ... the questions are of the form of index questions and benchmark questions ...” - col. 4, ll. 40-44; “... Benchmark questions gather information about the participant. Benchmarks can be used as screening factors to determine which candidates should be selected to be participants in a particular research project ... the responses to the benchmark questions can be used to screen in (or out) participants ...” - col. 5, ll. 16-40; “... Usability research allows a customer to create a task based usability test and a supporting questionnaire for a website ...” - col. 10, ll. 32-47; “... If pre-screening is required, then a screening questionnaire is retrieved and , …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hamilton in view of van Duyne in order to incorporate a method to screen the qualified usability research participants with a questionnaire as disclosed by van Duyne. One of ordinary skilled in the art would have been motivated because the arts from Hamilton and van Duyne disclose the features of usability testing for products. Such incorporation would fine tune the research, minimize the length of the research and ensure the highest quality (van Duyne, col. 2, ll. 56-67 and col. 5, ll. 16-40).
	Hamilton further teaches a study administrator (e.g. a usability researcher – para. [0164]) for … providing the participant a task (e.g. asking the participant to perform the task of purchasing from a web site; “... A usability researcher is conducting a study to determine how many actions a user must take in order to complete the checkout process on an e-commerce Web site. The researcher meets with a user and asks them to perform the task of purchasing a software license from the site ...” - para. [0164]), 
	recording the participant (FIG. 1; FIG. 2; FIG. 4; FIG. 5; “... In Step 107, the recording begins ...” - para. [0086]; “... Once the recording begins, proceed to Step 108 where the user performs the usability test ...” - para. [0087]; “... Recorder is installed and running on the recorder computer 50 that the user interacts with, recording everything that happens, including video of the screen, video of the user, and all the system events (i.e., mouse clicks, keyboard entry, Web page changes, window/dialog events, and text that appears onscreen.) ...” - para.
[0164]), 
	redirecting the participant to a starting URL (e.g. directing the participant to the URL of the company's purchasing web page; “... The researcher meets with a user and asks them to perform the task of purchasing a software license from the site ...” - para. [0164]), 
	Hamilton in view of van Duyne do not explicitly teach, but West teaches a study administrator (e.g. a usability testing program 14 as exemplified in FIG. 1) for … receiving an interruption trigger (e.g. receiving a task failure input from the test participant; FIG. 1; FIG. 7; “… FIG. 1 is a block diagram depicting an example automated usability testing system 10 for testing the usability of a software application 12. The system 10 includes a usability testing program 14 that executes independently of the software application 12 under test …” – para. [0012]; “… FIG. 7 is a flow diagram depicting an example method 130 for testing the usability of a software application … At decision step 136, if the task is successfully completed, then the method proceeds to step 138. Else, if the task cannot be completed by the test participant, then the method proceeds to step 140 …” – para. [0022]; “… If the test participant is unable to complete the assigned task, then a task failure input (e.g., an ‘I quit’ button) is entered at step 140 …” – para. [0024]), 
	interrupting the user experience study (e.g. stopping time measurement for completing the task – para. [0024]) to ask the participant a question, redirect the participant to a parallel study, or request an activity from the participant (e.g. presenting the step-by-step instructions to the participant and inquiring the participant to input the steps of causing difficulty; FIG. 7; “… The task failure input causes the method to stop measuring the amount of time taken on the task (e.g., by recording a second time stamp), and step-by-step instructions for completing the task are presented to the participant at step 144 … After reviewing the step-by-step , and …
	Hamilton further teaches terminating the recording when the participant reaches a validation condition (e.g. stopping the recording when the participant completes the task of purchasing a software license as exemplified in Example #2; FIG. 2; FIG. 4; FIG. 5; “... The stop details section 76, as illustrated in FIG. 4a, provides a manual stop option 176, an event based option 178, a time based option 180, and a duration based option 182 ...” - para. [0067]; “... When the usability test is completed, proceed to Step 109 to stop the recording ...” - para. [0090]; “... After the user completes the task, the researcher saves the recording file created by Recorder ...” - para. [0165]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hamilton in view of van Duyne and further in view of West in order to incorporate a method to take one or more inputs via the test interface to determine if the task was performed successfully as disclosed by West. One of ordinary skilled in the art would have been motivated because the arts from Hamilton, van Duyne and West disclose the features of usability testing for products. Such incorporation would make performance measurements to identify problem areas in the product user interface or task workflow and recommend for usability improvements (West, para. [0002]).
In regard to claim 12, Hamilton teaches wherein the device includes a desktop computer (e.g. user computer – para. [0052]), a laptop computer, a mobile device, a smartwatch, or smart glasses (FIG. 1; “... the computer hardware consists of a recorder source or user computer 50, a remote viewer computer 52, and a project manager computer 54, with each connected to one another over a network connection 56 ...” - para. [0052]).
In regard to claim 13, Hamilton teaches wherein the study administrator is further for confirming that the device (e.g. the recorder source or user computer – para. [0052]) is capable of audio and video recording (e.g. the components of the recorder source or user computer enabling the audio and video recording; FIG. 1; “... The recorder source or user computer 50 consists of a central processing unit 51, a computer screen 53, a keyboard 55, a mouse 63, a microphone 57, speakers 59, and a camera 61 ...” - para. [0052]; “... the recorder source or user computer 50 and the project manager computer 54 should provide ... 64 megabyte video card ... windows-compatible sound card ...” - para. [0053]).
In regard to claim 14, Hamilton does not explicitly teach, but van Duyne teaches further comprising disqualifying the participant based upon answers to one of the at least one survey question (e.g. screening out the participant based on the responses to screening questionnaire; “... A research project includes a questionnaire ... the questions are of the form of index questions and benchmark questions ...” - col. 4, ll. 40-44; “... Benchmark questions gather information about the participant. Benchmarks can be used as screening factors to determine which candidates should be selected to be participants in a particular research project ... the responses to the benchmark questions can be used to screen in (or out) participants ...” - col. 5, ll. 16-40; “... If pre-screening is required, then a screening questionnaire is retrieved and presented to the candidate (416). The pre-screen results are evaluated (if any) (418) ... If the 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hamilton in view of van Duyne in order to incorporate a method to screen the qualified usability research participants with a questionnaire as disclosed by van Duyne. One of ordinary skilled in the art would have been motivated because the arts from Hamilton and van Duyne disclose the features of usability testing for products. Such incorporation would fine tune the research, minimize the length of the research and ensure the highest quality (van Duyne, col. 2, lines 56-67 and col. 5, lines 16-40).
In regard to claim 15, Hamilton teaches wherein the task is a navigation task (e.g. the task of navigating the web site to purchase product; “... A usability researcher is conducting a study to determine how many actions a user must take in order to complete the checkout process on an e-commerce Web site. The researcher meets with a user and asks them to perform the task of purchasing a software license from the site ...” - para. [0164]).
In regard to claim 17, Hamilton teaches wherein the task is finding an end URL
In regard to claim 18, Hamilton teaches wherein the validation condition includes either a success indicator (e.g. the user successfully purchasing a software license from the web site – para. [0165]), a failure indicator or abandonment by the participant (“... A usability researcher is conducting a study to determine how many actions a user must take in order to complete the checkout process on an e-commerce Web site. The researcher meets with a user and asks them to perform the task of purchasing a software license from the site ...” - para. [0164]; “... After the user completes the task, the researcher saves the recording file created by Recorder ...” - para. [0165]).
In regard to claim 19, Hamilton teaches wherein the success indicator includes at least one of arriving at a particular URL (e.g. arriving at the URL indicating successful purchasing such as the receipt page – para. [0164] and [0165]), arriving at a URL including a keyword, answering a success question or a timer (“... A usability researcher is conducting a study to determine how many actions a user must take in order to complete the checkout process on an e-commerce Web site. The researcher meets with a user and asks them to perform the task of purchasing a software license from the site ...” - para. [0164]; “... After the user completes the task, the researcher saves the recording file created by Recorder ...” - para. [0165]).
In regard to claim 20, Hamilton teaches further comprising an analyzer (e.g. Manager – para. [0166]) for filtering … the recording by the validation condition (e.g. searching and analyzing the recording by completion of the purchase; FIG. 3; “... In Step 124, the analysis of the recordings begins. The recordings may be searched and viewed, sections of the recordings that are of particular interest may be marked, and segments of the recordings may be isolated ...” - para. [0139]; “... In Step 125, the recordings may be searched and viewed as illustrated in 
	Hamilton does not explicitly teach, but van Duyne teaches an analyzer (e.g. screening engine - col. 6, line 66 - col. 7, line 12) for filtering answers to the at least one survey question (e.g. screening in or out the participant based on the responses to screening questionnaire; “... A research project includes a questionnaire ... the questions are of the form of index questions and benchmark questions ...” - col. 4, ll. 40-44; “... Benchmark questions gather information about the participant. Benchmarks can be used as screening factors to determine which candidates should be selected to be participants in a particular research project ... the responses to the benchmark questions can be used to screen in (or out) participants ...” - col. 5, ll. 16-40; “... Screening engine 136 is used to screen candidates to determine whether or not a particular candidate is qualified to be a participant in a research project ...” - col. 6, line 66 - col. 7, line 12) and …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hamilton in view of van Duyne in order to incorporate a method to screen the qualified usability research participants with a questionnaire as disclosed by van Duyne. One of ordinary skilled in the art would have been motivated because the arts from Hamilton and van Duyne disclose the features of usability testing for products. Such .
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (U.S. Pub. No. US 2005/0254775 A1), herein referred to as Hamilton, in view of van Duyne et al. (U.S. Patent No. US 6,859,784 B1), herein referred to as van Duyne, in view of West (U.S. Pub. No. US 2007/0209010 A1), and in further view of Holt et al. (U.S. Pub. No. US 2009/0271788 A1), herein referred to as Holt.
In regard to claim 6, Hamilton in view of van Duyne and further in view of West do not explicitly teach, but Holt teaches wherein the task is to find a particular product or class of products (e.g. task of finding a server to purchase from the website; FIG. 1; “... The present disclosure relates to a system, method and program product for determining a task being performed by a user at a website, determining how complete the task is, and for determining an effective marketing response to the user based on task completeness ...” - para. [0010]; “... web portal system 42 comprises a website (or site) run by an organization ...” - para. [0021]; “... Task definition system 24 defines tasks a user 40 might perform while visiting web portal system 42, and may be implemented using any approach ... Illustrative tasks may include, e.g., purchasing, support, entertainment, education, etc. Tasks can also be defined at any breadth, e.g., ‘purchasing a server’ versus ‘purchasing a midrange server for less than $20,000 to handle 20-50 users in a small business’ ...” - para. [0026]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hamilton in view of van Duyne in view of West and further in view of Holt in order to incorporate more defined tasks for a user to perform on a website as 
In regard to claim 16, Hamilton in view of van Duyne and further in view of West do not explicitly teach, but Holt teaches wherein the task is to find a particular product or class of products (e.g. task of finding a server to purchase from the website; FIG. 1; “... The present disclosure relates to a system, method and program product for determining a task being performed by a user at a website, determining how complete the task is, and for determining an effective marketing response to the user based on task completeness ...” - para. [0010]; “... web portal system 42 comprises a website (or site) run by an organization ...” - para. [0021]; “... Task definition system 24 defines tasks a user 40 might perform while visiting web portal system 42, and may be implemented using any approach ... Illustrative tasks may include, e.g., purchasing, support, entertainment, education, etc. Tasks can also be defined at any breadth, e.g., ‘purchasing a server’ versus ‘purchasing a midrange server for less than $20,000 to handle 20-50 users in a small business’ ...” - para. [0026]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hamilton in view of van Duyne in view of West and further in view of Holt in order to incorporate more defined tasks for a user to perform on a website as disclosed by Holt. One of ordinary skilled in the art would have been motivated because the arts from Hamilton, van Duyne, West and Holt disclose the research to improve the user .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448